DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to Provisional application 62/367,362, filed July 27, 2016 and PCT/US2017/043954, filed July 26, 2017.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on March 8, 2019, May 10, 2019, August 29, 2019, November 15, 2019, January 17, 2020, March 19, 2020, April 20, 2020, May 19, 2020, September 9, 2020, September 28, 2020, October 28, 2020, December 10, 2020, February 8, 2021, and March 1, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claim 9 recites the limitation “the polymeric molding material”. There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends on claim 1, which does not include a limitation of a “polymeric molding material”.
	Claim 10 recites the limitation “the metallic molding material”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends on claim 1, which does not include a limitation of a “metallic molding material”.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe (5,013,900).
	With respect to claim 1, Hoppe discloses a process for manufacturing a transaction card (figures 1 and 2 illustrate transaction card; also see column 2, lines 65-68) comprising the steps of forming an opening in a card body of the transaction card (figure 4 - recesses 25, 26, and 27; column 3, lines 66-67); inserting an electronic component into the opening (figure 4 illustrates carrier element 3 which includes an IC module/electronic component 5 inserted in the direction of arrows; column 3, lines 3-5, column 4, lines 16-20, and figure 5); and molding a molding material about the electronic component (see figure 5 - material 32 molding around electronic component 3; column 4, lines 22-32).
	With respect to claims 2-4, Hoppe discloses the process, wherein the molding step comprises inserting the electronic component into the opening (see figure 4) and then filling the opening with the molding material (material 32 completely fills the opening; see column 4, lines 22-30, and figure 5). The opening is considered a mold, as the IC module fits within the space provided by the opening. Additionally, the opening (molding) is created prior to the IC module being inserted.

	With respect to claim 7, Hoppe illustrates in figure 4, wherein the opening (recesses 25, 26, and 27) extends partially or entirely through the card body.
	With respect to claims 8 and 9, Hoppe teaches in column 3, lines 42-45, the plastic specifically being polyimides, which has a molding temperature range of approximately 150-300 C.
	With respect to claim 12, Hoppe discloses the process, wherein the opening is a pocket (pocket between electronic component 5 and transaction card 27, figure 5) in the card body and the molding step comprises molding a molding material onto at least a top surface of the electronic component (figure 5 illustrates material 32 flowing onto at least a top surface of the electronic component 5).
	With respect to claim 13, Hoppe illustrates in figure 6, a transaction card comprising a molded electronic component (transaction card 1 comprises a molded electronic component 5).
	With respect to claim 14, Hoppe discloses a transaction card manufactured according to the process of claim 1 (manufactured transaction card 1, see figure 1).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Blum (2014/0158773).
Hoppe’s teachings are discussed above. Hoppe however fails to specifically teach a metallic molding material.
With respect to claim 10, Blum teaches a transaction card (10 - figure 1, paragraph 0011) with metallic molding material, i.e., aluminum (paragraph 0015).
	In view of Blum’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to modify Hoppe’s transaction card with the metallic molding material as is taught by Blum. One would be motivated to use a metallic molding material in order to add additional stiffness and structure to the card.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Glaser et al (5,350,553), hereinafter Glaser.
	Hoppe’s teachings are discussed above. Hoppe however fails to specifically teach after the molding step including the step of removing excess molding material from the molded electronic component.
	With respect to claim 11, Glaser discloses in claim 1, removing excess molding material from the molded electronic component.
	In view of Glaser’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to include in Hoppe’s transaction card producing method, the step of removing excess molding material from the molded electronic component as is taught by Glaser. One would be motivated to remove excess molding material in order to have a clean and precise card.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Huber et al (6,188,580), Kim et al (2017/0308785), Finn et al (2015/0269477), Benato (2011/0024036), Bidin et al (2011/0315779), and Singleton et al (2007/0290048).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

April 8, 2021